Citation Nr: 0724806	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-08 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1958 to January 
1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO denied entitlement to 
service connection for claimed residuals of a cervical spine 
injury.

The veteran's Notice of Disagreement (NOD) with that decision 
was received at the Los Angeles, California RO in July 2003.  
Thereafter, the veteran relocated to Oregon, and, 
accordingly, jurisdiction of the case was permanently 
transferred to the RO in Portland, Oregon.  

In February 2007, the veteran testified at a videoconference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge sitting in Washington, D.C.  A transcript of his 
testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.

REMAND

The veteran asserts that he has a current cervical spine 
disability of service origin.  Service medical records 
reflect that the veteran was in an automobile accident in 
September 1959, at which time he was knocked unconscious.  
The veteran was treated for soreness of his neck, and the 
impression was mild whiplash of the neck.  The service 
medical records are otherwise negative for complaints and/or 
treatment of neck pain, including any follow-up treatment 
subsequent to the initial treatment in September 1959.  

The service medical records further reveal that the veteran 
attempted suicide in November 1959, and was subsequently 
discharged from service in January 1960 as a result of 
Medical Board proceedings which found the veteran suffered 
from an emotional instability reaction.  It is unclear 
whether the veteran underwent a general medical separation 
examination prior to service discharge, as no such report is 
associated with the service medical records.  

At his personal hearing in February 2007, the veteran 
testified that he was in another automobile accident during 
service in December 1959; however, the service medical 
records do not reveal treatment for injuries suffered in a 
second accident.  

Post-service medical records show treatment for a cervical 
spine disability beginning in October 1998, coincident with a 
serious motor scooter accident in Taiwan.  According to 
treatment records beginning in October 1998, the motor 
scooter accident in October 1998 resulted in severe injury to 
the veteran's cervical spine, and radiographic evidence from 
early 1999 indicated a diagnosis of degenerative disc disease 
of the cervical spine. 

The veteran contends that he has suffered from neck pain and 
headaches since the in-service automobile accident.  The 
veteran further argues that service connection is warranted 
for a cervical spine injury because the current disability 
had its onset during service, and the intervening accident in 
1998 created a superimposed disability on an in-service 
injury.  In contrast to the veteran's assertions, there is a 
lack of continuity of symptomatology and/or treatment between 
the in-service automobile accident in September 1959, and the 
motor scooter accident in 1998, nearly 40 years later.  

The veteran was afforded a VA examination in June 2005.  The 
examiner reviewed the claims file and opined as follows:

This veteran probably had some long-term 
neck discomfort over the years since 
military, but the neck problem seems to 
have been much milder until motor vehicle 
injury in 1998.  Based on the history, 
the C-File, and today's examination, it 
is my opinion that 35% of the present 
neck pain is a continuation of the 
problems that he had in the military.  It 
is my opinion that 65% of the present 
neck pain is from motor scooter injury in 
about 1998.  Degenerative problems were 
gradually developing over the years.  It 
is my opinion that 20 % of the 
degenerative difficulty is from injury in 
military.  It is my opinion that 80% of 
the degenerative problems in the neck 
would have developed even if he had not 
been in the military.  This includes the 
degenerative disc bulging at C5-6.  He 
probably does not have much cervical root 
impairment.  What little nerve root 
irritation he is having would have the 
same relationship to military versus the 
1998 injury, as I mentioned just above 
with regard to pain.  This would be that 
the mild root irritation would be 20% 
relating to military and 80% relating to 
his long-term degenerative problems.  In 
summary, most of his present difficulty 
does not relate directly to the military.  

It is unclear on what rationale the above opinion is based.  
First, the VA examiner did not state why he believed a 
portion of current cervical spine disability was related to 
service, and offered no explanation as to why he believed 35% 
of the veteran's neck pain is a continuation of the problems 
that he had in the military.  This is particularly important, 
given the nearly 40-year gap between the one-time treatment 
for neck pain during service in 1959, and treatment for a 
current cervical spine disability beginning in October 1998, 
which was clearly coincident with a well-documented 1998 
motor scooter accident.  

Also, the VA examiner did not indicate whether the veteran's 
degenerative changes included age-related changes, traumatic 
changes, or both.  This is also particularly important, given 
the veteran's age of 58 at the time of the 1998 accident.  

In sum, the examiner's June 2005 opinion is not supported by 
objective findings or adequate rationale.  As such, another 
VA opinion is necessary.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
cervical spine, not already associated 
with the claims file.  

2.  Schedule the veteran for an 
additional VA orthopedic examination in 
order to determine the nature and likely 
etiology of the current cervical spine 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed in-service neck pain 
documented in September 1959, any 
treatment from 1959 to October 1998, and 
the motor scooter accident in 1998.  The 
examiner should first identify if any 
disability of the cervical spine existed 
prior to the October 1998 motor scooter 
accident, and if so, should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any current cervical spine 
disability had its onset during service, 
particularly in light of the 40-year gap 
between the one-time treatment for neck 
soreness in September 1959 and the 
treatment received in conjunction with 
the subsequent motor scooter accident in 
October 1998.  The examiner is also 
requested to comment on whether the 
degenerative changes noted at the time of 
the October 1998 accident were likely 
age-related, or traumatic in nature; and 
whether it is at least as likely as not 
that any degenerative changes in 
1998/1999 are attributable to the in-
service whiplash injury in 1959.  The 
examiner is requested to provide a 
complete and adequate rationale for all 
opinions expressed, based on all of the 
pertinent VA and private medical evidence 
in the claims file.  In particular, the 
examiner should consider the service 
medical records and VA records, as well 
as any additional pertinent medical 
evidence that is obtained and associated 
with the claims file subsequent to this 
remand.  All findings must be reported in 
detail and all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



